Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 February 2021 has been considered by the examiner.

Allowable Subject Matter
Claims 1, 2, and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the reasons for allowance have been clearly indicated in the previous office action (4 December 2020, pages 2 and 3). 
The remaining claims are indicated allowable due only to their dependency on the independent claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are cited as disclosing similar vehicular holographic lighting units:
Orlinskiy (US 2021/0025561)
Waragaya (EP 3 428 511)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571) 272-2719.  The examiner can normally be reached on MTWF 1pm-6pm and R 2pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875